  Case: 1:17-md-02804-DAP Doc #: 2487 Filed: 08/19/19 1 of 3. PageID #: 408414



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION OPIATE           MDL 2804
LITIGATION                                   Case No. 17-md-2804
This document relates to:                    Hon. Dan Aaron Polster
The County of Summit, Ohio, et al. v. Purdue Mag. Judge David A. Ruiz
Pharma L.P., et al., Case No. 18-op-45090
The County of Cuyahoga, Ohio, et al. v.
Purdue Pharma L.P., Case No. 17-op-5004

           PLAINTIFFS’ NOTICE OF DISMISSAL OF CERTAIN CAUSES OF ACTION

       Plaintiffs Summit County and Cuyahoga County (“Plaintiffs”) submit this notice

to the Court dismissing the following causes of action pled in their Third Amended

Complaints. (See Dkt. Nos. 1466 and 1631.)

       Plaintiffs dismiss the following causes of action: (1) Negligence (Seventh Claim

for Relief); (2) Common Law Fraud (Eighth Claim for Relief); (3) Injury Through

Criminal Acts (Ninth Claim for Relief); and (4) Unjust Enrichment (Tenth Claim for

Relief).


Dated: August 19, 2019
                                          Napoli Shkolnik PLLC

                                          /s Hunter J. Shkolnik
                                          Hunter J. Shkolnik (admitted pro hac vice)
                                          Salvatore C. Badala (admitted pro hac vice)
                                          Joseph L. Ciaccio (admitted pro hac vice)
                                          360 Lexington Avenue
                                          New York, New York 10017
                                          hunter@napolilaw.com
                                          sbadala@napolilaw.com
                                          jciaccio@napolilaw.com
                                          Phone: (212) 397-1000


                                             1
Case: 1:17-md-02804-DAP Doc #: 2487 Filed: 08/19/19 2 of 3. PageID #: 408415



                                  Plevin & Gallucci

                                  /s Frank Gallucci
                                  Frank Gallucci (0072680)
                                  55 Public Square, Suite 2222
                                  Cleveland, Ohio 44113
                                  fgallucci@pglawyer.com
                                  Phone: (216) 861-0804

                                  Counsel for Plaintiff Cuyahoga County

                                  Motely Rice LLC

                                  By: /s/ Linda Singer________
                                  Linda Singer
                                  Joseph F. Rice
                                  Jodi Westbrook Flowers
                                  Anne McGinness Kearse
                                  David I. Ackerman
                                  Jeffrey C. Nelson
                                  401 9th Street NW, Suite 1001
                                  Washington, DC 20004
                                  Tel: (202) 232-5504

                                  Counsel for Plaintiff Summit County




                                     2
 Case: 1:17-md-02804-DAP Doc #: 2487 Filed: 08/19/19 3 of 3. PageID #: 408416



                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of August, 2019, I electronically filed

the foregoing document with the Clerk of Court by using the CM/ECF System. The

foregoing will be served on counsel of record.


                                                 /s Salvatore C. Badala




                                           3
